UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        '
                                                '
                                                '
v.                                              '                   NO. 1:18-cr-55
                                                '
DARREL RAY LYNCH                                '


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

          Before the court is a report and recommendation of the United States magistrate judge

regarding the Defendant’s competency for trial. The parties have not filed objections to the

report.

          Having conducted an independent review, the court concludes that the Defendant is

competent to stand trial because he is able to understand the nature and consequences of the

proceedings against him, and able to assist his attorney in his defense. It is therefore

          ORDERED that the report and recommendation of the United States magistrate judge on

the Defendant’s competency to stand trial is ADOPTED. It is further ORDERED that the

Defendant, Darrel Ray Lynch, is competent. The speedy trial time shall be excluded from

August 1, 2018, until the date of this order.
          .
          SIGNED at Beaumont, Texas, this 7th day of September, 2004.
            SIGNED at Beaumont, Texas, this 24th day of January, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
